Title: From George Washington to William Jackson, 3 January 1783
From: Washington, George
To: Jackson, William


                        
                            Sir
                            Head Quarters Janry 3d 1783
                        
                        I have received your two Letters of the 23d & 28th Ulto with their enclosures, and have caused the
                            amendment of the Ordinance respecting the Post Office to be made public agreeably to your request.
                        By the last Post I have received Letters from Major Holmer, Capt. Williams, & Capt. Kirkwood
                            respecting their derangement: Copies of which I enclose: and have informed those Gentlemen, that it was not expected by
                            Congress in their Resolution of the 7th of Augst last, nor was it possible from the circumstances, that I should take any
                            measures for compleating, or even doing any thing respecting the new Arrangement of any of the Lines, excepting those
                            which are under my immediate command—It is for this reason I have referred them for farther information to the Secry at
                            War—I am with great regard Sir Your Most Obedient.
                    